Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 8, “toreceive” should read “to receive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 11, the claims both recite “wherein workpiece portions bent upwardly with respect to the central plane are measured only by the first angle-measuring unit…and workpiece portions bent downwardly with respect to the central plane are measured only by the second angle-measuring unit” (emphasis added) in lines 24-28 of each claim. This limitation does not appear to be supported by the original disclosure. Examiner notes that the original specification states the workpiece portions bent upwardly are measured mainly by the first angle-measuring unit, and workpiece portions bent downwardly are measured mainly by the second angle-measuring unit (see page 14 paragraph 1), which is not equivalent to measuring the upwardly-/downwardly-bent workpiece portions only with the first/second angle-measuring units. The specification further states that the first/second measuring regions of the first/second angle-measuring units overlap in the area of the central plane (see page 14 paragraph 3), which implies that the workpiece portion will be measured at least partially by both angle-measuring units regardless of which way it is bent, which directly contradicts the aforementioned limitation of the amended claims. This overlap is also illustrated in Figure 1 (see first-second measuring regions 20/21). Accordingly, the limitation in the amended Claims 1 and 11 does not have support in the original disclosure and is therefore considered to be a recitation of new matter.
Claims 2, 4, and 6-10 are rejected by virtue of their dependence upon Claim 1, and Claims 12-15 are rejected by virtue of their dependence upon Claim 11.
Examiner note: a prior art rejection has not been made for Claims 1 and 11 and their respective dependent claims; however, the claims as currently set forth are not deemed allowable due to the rejection under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the limitations “the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane, and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part underneath the central plane” (emphasis added) in lines 16-20 (Claim 1) and 14-18 (Claim 11) and “wherein workpiece portions bent upwardly with respect to the central plane are measured only by the first angle-measuring unit…and workpiece portions bent downwardly with respect to the central plane are measured only by the second angle-measuring unit” (emphasis added) in lines 24-28 of each claim appear to contradict each other. If the first/second measuring regions are only situated in part, i.e. not entirely, above/underneath the central plane, said first/second measuring regions will also be partially disposed underneath/above the central plane. This implies that the workpiece portion will be measured at least partially by both angle-measuring units regardless of which way it is bent, which contradicts the upwardly-/downwardly-bent workpiece portions being measured only with the first/second angle-measuring units. Additionally, Claim 11 further recites “the bending angle of the workpiece being measured by the first angle-measuring unit, the second angle-measuring unit, or the first angle-measuring unit and the second angle-measuring unit” (emphasis added) in lines 18-20. The bending angle being measured by both of the angle-measuring units appears to further contradict the limitation in lines 24-28 in which only one of the first or second angle-measuring unit is used to measure the angle depending on which way the workpiece is bent.
Further regarding Claim 11, the limitation “the workpiece portion being bent by one of the first and second bending dies” in lines 10-11 does not have sufficient antecedent basis in the claim. Examiner notes that “a workpiece portion of a workpiece to be bent” is recited in line 9, but no step of bending the workpiece portion by one of the first and second bending dies is recited.
Claims 2, 4, and 6-10 are rejected by virtue of their dependence upon Claim 1, and Claims 12-15 are rejected by virtue of their dependence upon Claim 11.

Response to Arguments
Applicant’s arguments with respect to the prior art of record as applied to Claims 1 and 11 have been considered but are moot in light of the rejection of the claims under 35 U.S.C. 112(a) discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725